



FIFTH AMENDMENT TO THE AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT


THIS FIFTH AMENDMENT TO THE AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
dated as of June 7, 2018 (this “Agreement”) is entered into among The Providence
Service Corporation, a Delaware corporation (the “Borrower”), the Guarantors,
the Lenders party hereto and Bank of America, N.A., as Administrative Agent. All
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement (as defined below).
RECITALS
WHEREAS, the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent, entered into that certain Amended and Restated Credit and
Guaranty Agreement dated as of August 2, 2013 (as amended by that certain First
Amendment dated as of May 28, 2014, by that certain Second Amendment and Consent
dated October 23, 2014, by that certain Third Amendment and Consent dated
September 3, 2015 and by that certain Fourth Amendment and Consent dated August
28, 2016, the “Credit Agreement”);
WHEREAS, pursuant to clause (i) of the final paragraph of the Credit Agreement,
the Borrower has informed the Revolving Lenders of its desire to make a Loan
Modification Offer in order to extend the Maturity Date in respect of the
Revolving Commitments;
WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below (the Credit Agreement, as amended as set forth below, the
“Amended Credit Agreement”).
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.[Reserved]
2.    Amendments to Credit Agreement.
(a)    Section 1.01.
(i)    The clause (d) in the definition of “Excluded Property” in Section 1.01
of the Credit Agreement is hereby amended to (A) replace the “and” at the end of
clause (i) thereof with a “,”, (B) add “and” at the end of clause (ii) and (C)
add the following new clause (iii) to read as follows:
“(iii) any Excluded WD Subsidiary.”
(ii)    The definition of “Excluded Subsidiaries” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:
“Excluded Subsidiaries” means (a) those Subsidiaries of the Borrower listed on
Schedule 1.01(a), (b) any Subsidiary that is not a Wholly Owned Subsidiary, (c)
any Subsidiary that is prohibited by applicable Law from guarantying the


1



--------------------------------------------------------------------------------




Obligations, (d) any Captive Insurance Subsidiary, (e) any Foreign Subsidiary,
(f) any Immaterial Subsidiary and (g) any Excluded WD Subsidiary.
(iii)    The definition of “Maturity Date” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:
“Maturity Date” means August 2, 2019; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the immediately preceding
Business Day.
(iv)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.
“Excluded WD Assets” means the Equity Interests of the Excluded WD Subsidiaries
and all of the respective assets and property of each of the Excluded WD
Subsidiaries (whether now owned or hereafter formed or acquired).
“Excluded WD Credit” means an amount equal to the cumulative Net Cash Proceeds
of any Disposition pursuant to Section 8.05(d).
“Excluded WD Subsidiaries” means the entities listed on Schedule 1.01(c), any
Subsidiary of an entity listed on Schedule 1.01(c) and any other Subsidiary that
has no material assets other than Excluded WD Assets.
“Fifth Amendment Effective Date” means June 7, 2018.
“LIBOR Successor Rate” has the meaning specified in Section 3.08.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).




1004288082v12

--------------------------------------------------------------------------------




“Not Otherwise Applied” means, with reference to any amount of the Excluded WD
Credit that is proposed to be applied to a particular use or transaction, such
amount that (a) was not required to prepay Loans pursuant to Section 2.05(b) and
(b) has not previously been (and is not simultaneously being) applied to
anything other than such particular use or transaction.
“WD Businesses” means the business operated and conducted by Ingeus UK Holdings
Limited, a company incorporated in England and Wales, 0798576 B.C. LTD., a
Canadian corporation, and Ross Innovative Employment Solutions Corp., a Delaware
Corporation, and each of their respective subsidiaries (including the Excluded
WD Subsidiaries).
(b)    Section 1.02. Section 1.02 of the Credit Agreement is hereby amended to
add the following new clause (d) to read as follows:
(d)    Upon written notice to the Administrative Agent, so long as no Event of
Default exists, the Borrower shall be permitted to designate any of the Excluded
WD Subsidiaries as an “unrestricted subsidiary” for the purposes of this
Agreement and other Loan Documents (any such subsidiary, an “Unrestricted
Subsidiary”), pursuant to which (i) the assets of such entities so designated
shall be treated as Investments pursuant to Section 8.02, (ii) the entities so
designated will not be considered subsidiaries of the Borrower for any purpose
of this Agreement and will not otherwise be subject to the terms of this
Agreement other than with respect to financial reporting (for the avoidance of
doubt, such entities will not be subject to the representations and warranties,
negative covenants, affirmative covenants, mandatory prepayments and event of
defaults under this Agreement other than the representation and warranty in
Section 6.27 and the covenants in Sections 8.16 and 8.17), (iii) the net income
of such entities will not be taken into account for the purposes of calculating
“Consolidated Adjusted EBITDA”, “Consolidated Excess Cash Flow” and
“Consolidated Net Income” unless distributed to the Borrower or any of its other
Subsidiaries (other than Unrestricted Subsidiaries), and (iv) the indebtedness
of such entities will not be taken into account for the purposes of calculating
“Consolidated Funded Indebtedness”, “Consolidated Leverage Ratio” and
“Consolidated Net Leverage Ratio”; provided that, each such Unrestricted
Subsidiary shall have been or will promptly be designated an “unrestricted
subsidiary” (or otherwise not subject to the covenants) under any other
Indebtedness for borrowed money with an aggregate principal outstanding amount
in excess of $20,000,000.
Notwithstanding anything to the contrary contained herein, at any time after the
designation of a Subsidiary as an Unrestricted Subsidiary, upon the request of
the Administrative Agent, the Borrower shall deliver, concurrently with the
delivery of the financial statements referred to in Sections 7.01(a) and
7.01(b), unaudited consolidating financial statements reflecting adjustments
necessary to eliminate the accounts and results of operations of the
Unrestricted Subsidiaries and their Subsidiaries from such financial statements
delivered pursuant to Section 7.01(a) or 7.01(b), all in reasonable detail and
certified by a Responsible Officer of the Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries (other than the Unrestricted Subsidiaries)
in accordance with GAAP, subject only to normal year end audit adjustments and
the absence of footnotes.




1004288082v12

--------------------------------------------------------------------------------




(c)    Section 2.05. The following sentence is hereby added to the end of
Section 2.05(b)(ii) to read as follows:
Notwithstanding anything in this Section 2.05(b)(ii) to the contrary, in no
event shall any Net Cash Proceeds received by the Borrower or Subsidiary with
respect to a Disposition of any Excluded WD Assets, the Equity Interests of any
Excluded WD Subsidiary or an Unrestricted Subsidiary that has no material assets
other than Excluded WD Assets or the Equity Interests of Excluded WD
Subsidiaries, be required to be applied to repay the Loans.
(d)    Section 3.08. A new Section 3.08 titled “Successor LIBOR” is hereby added
to Article III of the Credit Agreement to read as follows:
3.08    Successor LIBOR.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents (including Section 11.01 hereof), if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to Borrower) that the Borrower or Required
Lenders (as applicable) have determined, that:
(a)    adequate and reasonable means do not exist for ascertaining LIBOR for the
applicable currency for any requested Interest Period because the LIBOR Rate for
the applicable currency is not available or published on a current basis and
such circumstances are unlikely to be temporary; or
(b)     the administrator of the LIBOR Rate for the applicable currency or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which LIBOR for the
applicable currency or the LIBOR Rate for the applicable currency shall no
longer be made available, or used for determining the interest rate of loans
denominated in the applicable currency (such specific date, the “Scheduled
Unavailability Date”), or
(c)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR for the applicable currency;
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
for the applicable currency with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar syndicated credit facilities denominated in the applicable currency
for such alternative benchmarks (any such proposed rate, a “LIBOR Successor
Rate”), together with any proposed LIBOR Successor Rate Conforming Changes and
any such amendment shall become effective at 5:00 p.m. (New York time) on the
fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment.




1004288082v12

--------------------------------------------------------------------------------




If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the applicable currency shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (y) if
the applicable currency is Dollars, then the Eurocurrency Rate component shall
no longer be utilized in determining the Base Rate. Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in the applicable currency
(to the extent of the affected Eurocurrency Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
(e)    Section 6.12. Section 6.12 of the Credit Agreement is hereby amended by
adding a new clause (d) to the end of the Section to read as follows:
(d)    The Borrower represents and warrants as of the Fifth Amendment Effective
Date that the Borrower is not and will not be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.
(f)    Section 7.02. Section 7.02 of the Credit Agreement is hereby amended to
(A) renumber clause (g) as clause (h), (B) renumber clause (f) as clause (g) and
(C) add the following new clause (f) to read as follows:
(f)    promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under the PATRIOT
Act, the Beneficial Ownership Regulation or other applicable anti-money
laundering laws;
(g)    Section 7.14. The clause (b) in Subsection 7.14(a) of the Credit
Agreement is hereby amended to add the phrase “or an Excluded WD Subsidiary”
immediately after the words “not-for-profit entity”.
(h)    Section 8.01. Section 8.01 of the Credit Agreement is hereby amended to
(A) delete the “and” at the end of clause (x) thereof, (B) replace the “.” at
the end of clause (y) thereof with a “;”, and (C) add the following new clause
(z) to read as follows:
(z)    Liens on assets of an Excluded WD Subsidiary securing Indebtedness of
such Excluded WD Subsidiary or its Subsidiaries incurred pursuant to
Section 8.03(v).
(i)    Section 8.02. Section 8.02 of the Credit Agreement is hereby amended to
(A) delete the “and” at the end of clause (u) thereof, (B) replace the “.” at
the end of clause (v) thereof with a “;”, and (C) add the following new clauses
(w) and (x) to read as follows:




1004288082v12

--------------------------------------------------------------------------------




(w)    Investments of Excluded WD Assets and of the Equity Interests of any
Excluded WD Subsidiary; and
(x)    Investments made using the Excluded WD Credit Not Otherwise Applied.
(j)    Section 8.03. Section 8.03 of the Credit Agreement is hereby amended to
(A) delete the “and” at the end of clause (u) thereof, (B) renumbering clause
(v) thereof as clause (w) and replacing the “(u)” at the end of clause (v)
thereof with a “(v)”, and (C) inserting a new clause (v) to read as follows:
(v)    Indebtedness of an Excluded WD Subsidiary incurred in connection with a
Restricted Payment or, Investment, of Equity Interests of such Excluded WD
Subsidiary to or, in, a Person that is not the Borrower or a Subsidiary of the
Borrower, or a Disposition of such Excluded WD Subsidiary, in each case
resulting in such Excluded WD Subsidiary no longer constituting a Subsidiary of
the Borrower; and
(k)    Section 8.05. Section 8.05 of the Credit Agreement is hereby amended to
(A) delete the “and” at the end of clause (b) thereof, (B) replace the “.” at
the end of clause (c) thereof with “; and” and (C) to add the following new
clause (d) to read as follows:
(d)    Dispositions of Excluded WD Assets or the Equity Interests of any
Excluded WD Subsidiary.
(l)    Section 8.06. Section 8.06 of the Credit Agreement is hereby amended to
(A) delete the “and” at the end of clause (m) thereof, (B) renumbering clause
(n) thereof as clause (o), and (C) add the following new clause (n) to read as
follows:
(n)    the Borrower may make Restricted Payments (i) of property consisting of
Excluded WD Assets, (ii) of the Equity Interests of any Excluded WD Subsidiary
and (iii) with the Excluded WD Credit Not Otherwise Applied, in the case of this
clause (iii), after giving effect to any such Restricted Payment, no Event of
Default shall have occurred and be continuing; and
(m)    Section 8.14. Section 8.14 of the Credit Agreement is hereby amended to
add the phrase “and Excluded WD Subsidiaries” after the term “Foreign
Subsidiaries”.
(n)    Section 10.12. A new Section 10.12 titled “ERISA Matters” is hereby added
to Article X of the Credit Agreement to read as follows:
10.12    ERISA Matters


(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:




1004288082v12

--------------------------------------------------------------------------------




(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless subclause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that:
(i)    none of the Administrative Agent or any of its respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance




1004288082v12

--------------------------------------------------------------------------------




carrier, an investment adviser, a broker-dealer or other person that holds, or
has under management or control, total assets of at least $50 million, in each
case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any its respective Affiliates for investment advice (as opposed to
other services) in connection with the Loans, the Letters of Credit, the
Commitments or this Agreement.
(c)    The Administrative Agent hereby informs the Lenders that each such Person
is not undertaking to provide impartial investment advice, or to give advice in
a fiduciary capacity, in connection with the transactions contemplated hereby,
and that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
(o)    Schedule 1.01(c). Add a new Schedule 1.01(c) (Excluded WD Subsidiaries)
to the Credit Agreement in form and substance identical to the Schedule 1
attached hereto.
3.    Release.
(a)    The Required Lenders hereby authorize the Administrative Agent to (i)
release each of the entities listed on Schedule 1 hereto as Guarantors under the
Credit Agreement, as applicable, and (ii) release any Liens granted by or on
such entities (including on the Equity Interests of such entities) and their
property (such collateral, collectively, the “Released Collateral”) in favor of
the Administrative Agent pursuant to the Credit Agreement.




1004288082v12

--------------------------------------------------------------------------------




(b)    The Administrative Agent, on behalf of itself and the Lenders and in
accordance with the foregoing clause (a), hereby (i) releases each of the
entities listed on Schedule 1 hereto as Guarantors, as applicable, under the
Credit Agreement, (ii) releases the Liens in favor of the Administrative Agent
in or on the Released Collateral arising or created under the Loan Documents,
and (iii) agrees to execute and deliver to the Borrower, at the sole expense of
the Borrower, all documents or instruments reasonably requested by the Borrower
in connection therewith.
(c)    The Borrower hereby acknowledges that the releases in clause (b) above
are being made without recourse to, or any representation or warranty by, the
Administrative Agent or any Lender.




1004288082v12

--------------------------------------------------------------------------------




4.    Conditions Precedent. This Agreement shall be effective upon the
satisfaction or waiver of the following conditions (the date of such
satisfaction or waiver of such conditions being herein referred to as the “Fifth
Amendment Effective Date”): (i) execution and delivery of counterparts hereof by
the Borrower, the Guarantors, the Required Lenders and the Administrative Agent;
(ii) receipt by the Administrative Agent of (x) copies of the Organization
Documents of each Loan Party certified to be true and complete as of a recent
date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, where applicable (or, to the
extent such Organization Documents have not been amended or modified since the
Closing Date (or such later date when such Organization Documents were delivered
to the Administrative Agent), a certification from a secretary or assistant
secretary of such Loan Party that no amendments or modifications to such
Organization Documents have been made since the Closing Date (or such later date
when such Organization Documents were delivered to the Administrative Agent)),
and certified by a secretary or assistant secretary of such Loan Party to be
true and correct as of the Fifth Amendment Effective Date, (y) such certificates
of resolutions or other action, incumbency certificates and/or other
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party and (z) good standings or similar certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and is validly existing and in good standing its state
of organization or formation (to the extent the concept of good standing is
applicable to such Loan Party under the laws of such jurisdiction), in each case
dated as of a recent date; (iii) receipt by the Administrative Agent of
favorable opinions of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, dated as of the Fifth Amendment Effective
Date, and in form and substance reasonably satisfactory to the Administrative
Agent; (iv) the Loan Parties having paid the reasonable and invoiced
out-of-pocket costs and expenses of the Administrative Agent, including, without
limitation, the reasonable and invoiced fees and expenses of Moore & Van Allen,
PLLC; and (v) the Borrower having paid, or causing to be paid, to the
Administrative Agent for the account of each Lender that consents to this
Agreement by execution and delivery of counterparts hereof, an amendment consent
fee equal to the sum of 0.10% of the aggregate principal amount of such Lender’s
Revolving Commitments (after giving effect to this Agreement).
5.    Joinder. The Loan Parties are required by Section 7.12 of the Credit
Agreement to cause Ingeus America, LLC, a Delaware limited liability company
(“Ingeus America”) and Providence IT Procurement, LLC, a Connecticut limited
liability company (together with Ingeus America, the “New Subsidiaries” and each
a “New Subsidiary”) to become a “Guarantor” thereunder. Accordingly, each New
Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of the holders of the Obligations:
(a)    Each New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, such New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement,
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. Each New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 5(a),
the New Subsidiaries hereby jointly and severally together with the other
Guarantors, guarantee to each holder of the Obligations and the Administrative
Agent, as provided in Article IV of the Credit Agreement, the prompt payment and
performance of the Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof.




1004288082v12

--------------------------------------------------------------------------------




(b)    Each New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, such New Subsidiary will be deemed to be a party to
the Security Agreement and a “Grantor” for all purposes of the Security
Agreement, and shall have all the obligations of a Grantor thereunder as if it
had executed the Security Agreement. Each New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Security Agreement. Without limiting the generality
of the foregoing terms of this paragraph 5(b), each New Subsidiary hereby grants
to the Administrative Agent, for the benefit of the Secured Parties (as defined
in the Security Agreement), a continuing security interest in, and a right of
set off against, any and all right, title and interest of such New Subsidiary in
and to the Collateral (as defined in the Security Agreement) to secure the
prompt payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations (as
defined in the Security Agreement); provided that, the security interest granted
hereunder shall not constitute a grant of security interest in, and the term
“Collateral” shall not include, any Excluded Asset (as defined in the Security
Agreement).
(c)    Each New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, such New Subsidiary will be deemed to be a party to
the Pledge Agreement and a “Pledgor” for all purposes of the Pledge Agreement,
and shall have all the obligations of a Pledgor thereunder as if it had executed
the Pledge Agreement. Each New Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Pledge Agreement. Without limiting the generality of the
foregoing terms of this paragraph 5(c), each New Subsidiary hereby grants,
pledges and assigns to the Administrative Agent, for the benefit of the Secured
Parties (as defined in the Pledge Agreement), a continuing security interest in
any and all right, title and interest of such New Subsidiary in [and to the
Equity Interests identified on Schedule 9 hereto] and all other Pledged
Collateral (as defined in the Pledge Agreement) of the New Subsidiaries to
secure the prompt payment and performance in full when due, whether by lapse of
time, acceleration, mandatory prepayment or otherwise, of the Secured
Obligations (as defined in the Pledge Agreement); provided that, the security
interest granted hereunder shall not constitute a grant of security interest in,
and the term “Pledged Collateral” shall not include, any Excluded Assets (as
defined in the Pledge Agreement).
(d)    To assure to the Administrative Agent the effectiveness, perfection and
priority of its security interests in the Collateral (as defined in the Security
Agreement) under the Security Agreement, each New Subsidiary authorizes the
Administrative Agent to file one or more financing statements (with collateral
descriptions broader, including without limitation “all assets whether now owned
or hereafter acquired” and/or “all personal property” collateral descriptions,
and/or less specific than the description of the Collateral contained in the
Security Agreement) disclosing the Administrative Agent’s security interest in
any or all of the Collateral (as defined in the Security Agreement) of the New
Subsidiaries without the New Subsidiaries’ signature thereon.
(e)    Each New Subsidiary hereby represents and warrants to the Administrative
Agent and the Lenders that:
(i)    Such New Subsidiary’s exact legal name and state of formation are as set
forth on Schedule 3 hereto.






1004288082v12

--------------------------------------------------------------------------------




(ii)    Such New Subsidiary’s taxpayer identification number and organization
number are set forth on Schedule 4 hereto.


(iii)    Other than as set forth on Schedule 5 hereto, such New Subsidiary has
not changed its legal name, changed its state of formation, been party to a
merger, consolidation or other change in structure in the five years preceding
the date hereof.


(iv)    Schedule 6 hereto includes all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) (I) not constituting
Excluded Property, (II) registered or pending registration with the United
States Copyright Office or the United States Patent and Trademark Office and
(III) owned by such New Subsidiary as of the date hereof. None of the IP Rights
of such New Subsidiary set forth in Schedule 6 hereto is subject to any
licensing agreement or similar arrangement, except as set forth on Schedule 6
hereto.


(v)    Schedule 7 hereto includes all Commercial Tort Claims asserted in any
judicial action before any Governmental Authority by or in favor of such New
Subsidiary as of the date hereof.


(vi)    Schedule 8 hereto lists all real property located in the United States
that is owned by such New Subsidiary as of the date hereof.
(vii)    Schedule 9 hereto lists each Subsidiary of such New Subsidiary,
together with (i) jurisdiction of formation, (ii) number of shares of each class
of Equity Interests outstanding, (iii) the number and percentage of outstanding
shares of each class owned by such New Subsidiary (directly or indirectly) of
such Equity Interests and (iv) number and effect, if exercised, of all
outstanding options, warrants, rights of conversion or purchase and all other
similar rights with respect thereto.
(f)    The address of the New Subsidiaries for purposes of all notices and other
communications is the address designated for all Loan Parties on Schedule 11.02
to the Credit Agreement or such other address as the New Subsidiaries may from
time to time notify the Administrative Agent in writing.
6.    New Lender.
(a)    On the date of this Agreement, each of Deutsche Bank AG New York Branch
and Capital One, National Association (each, a “New Lender” and together, the
“New Lenders”) hereby agrees to provide a Commitment in the amount set forth on
Schedule 2.01 attached hereto and the initial Applicable Percentage of each New
Lender shall be as set forth therein.


(b)    Each New Lender (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it meets the requirements to be an
assignee under Section 11.06(b), (v) and (vi) of the Credit Agreement (subject
to such consents, if any, as may be required under Section 11.06(b)(iii) of the
Credit




1004288082v12

--------------------------------------------------------------------------------




Agreement), (iii) from and after the date of this Agreement, it shall be bound
by the provisions of the Credit Agreement and the other Loan Documents as a
Lender thereunder and, to the extent of its Commitment, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the assigned interest and
either it, or the Person exercising discretion in making its decision to provide
its Commitment, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement and the other Loan Documents, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 7.01 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Agreement and to
provide its Commitment, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and to provide its Commitment, and (vii)
if it is a Foreign Lender, it has delivered to the Administrative Agent and the
Borrower any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by such New Lender; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.


(c)    The Borrower and the Administrative Agent agree that, as of the date of
this Agreement, each New Lender shall (i) be a party to the Credit Agreement and
the other Loan Documents, (ii) be a “Lender” for all purposes of the Credit
Agreement and the other Loan Documents, and (iii) have the rights and
obligations of a Lender under the Credit Agreement and the other Loan Documents.


(d)    The applicable address, facsimile number and electronic mail address of
each New Lender for purposes of Section 11.02 of the Credit Agreement are as set
forth in such New Lender’s Administrative Questionnaire delivered by such New
Lender to the Administrative Agent on or before the date hereof or to such other
address, facsimile number and electronic mail address as shall be designated by
such New Lender in a notice to the Administrative Agent.




1004288082v12

--------------------------------------------------------------------------------




7.    Exiting Lenders. The Commitments and outstanding Loans of Brown Brothers
Harriman & Co., MUFG Union Bank, N.A., Bank of the West, VIST Bank and Western
Alliance Bank (each, an “Exiting Lender”) under the Credit Agreement are hereby
assigned and reallocated among the other Lenders in the manner provided in
Schedule 2.01 attached hereto. After giving effect to this Agreement, the
Exiting Lenders shall no longer (i) have any Commitments or outstanding Loans
under the Credit Agreement, (ii) be Lenders under the Credit Agreement or (iii)
have any rights or obligations with respect to being a Lender, except for those
that expressly survive termination of the Credit Agreement or termination of any
Commitments thereunder. Each Exiting Lender joins in the execution of this
Agreement solely for purposes of acknowledging and consenting to the assignment
and reallocation of its Commitments and Loans under the Credit Agreement.
Concurrently with the effectiveness of this Agreement, each Exiting Lender shall
have received payment in full for all outstanding Obligations owing to it under
the Credit Agreement. Notwithstanding anything in the Credit Agreement or any
other Loan Document to the contrary, all assignments and reallocations of Loans
and Commitments pursuant to this Section 7 shall be deemed to be assignments
made subject to and in compliance with Section 11.06 of the Credit Agreement
(including, without limitation, the ‘Standard Terms and Conditions’ applicable
to Assignments and Assumptions).
8.    Miscellaneous.
(a)    The Credit Agreement and the obligations of the Loan Parties thereunder
and under the other Loan Documents are hereby ratified and confirmed and shall
remain in full force and effect according to their terms. This Agreement is a
Loan Document.
(b)    Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the Loan
Documents, and (iii) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents.
(c)    The Borrower and the Guarantors hereby represent and warrant as follows:
(i)    Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.
(ii)    This Agreement has been duly executed and delivered by the Loan Parties
and constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing.
(iii)    No approval, consent, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement other than (A)
those approvals, consents, exemptions, authorizations or other actions, notices
or filings, that have already been obtained, taken, given or made and are in
full force and effect, (B) filings and recordings necessary to perfect and
continue certain Liens on the Collateral created by the Collateral Documents and
(C) recording of the transfer of registrations and applications for IP Rights
upon foreclosure.
(d)    The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent that such representations and
warranties




1004288082v12

--------------------------------------------------------------------------------




specifically refer to an earlier date in which case they shall be true and
correct in all material respects as of such earlier date and (ii) no event has
occurred and is continuing which constitutes a Default or an Event of Default.
(e)    This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.
(f)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.
(g)    EACH PARTY HERETO AGREES AS SET FORTH IN SECTION 11.15 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.
[SIGNATURE PAGES FOLLOW]








1004288082v12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:             
THE PROVIDENCE SERVICE CORPORATION
By:/s/ R. Carter Pate            
Name: R. Carter Pate    
Title: Interim Chief Executive Officer    
GUARANTORS:    
PROVADO TECHNOLOGIES, LLC
By:/s/ Jeffrey A. Felton            
Name: Jeffrey A. Felton    
Title: Manager    
LOGISTICARE SOLUTIONS, LLC
By:/s/ Jeffrey A. Felton            
Name: Jeffrey A. Felton    
Title: President, Chief Executive Officer and Manager    
LOGISTICARE SOLUTIONS INDEPENDENT PRACTICE
ASSOCIATION, LLC
By:    LogistiCare Solutions, LLC, as Sole Member
By:/s/ Jeffrey A. Felton            
Name: Jeffrey A. Felton    
Title: President, Chief Executive Officer and Manager    


HEALTH TRANS, INC.
RED TOP TRANSPORTATION, INC.
RIDE PLUS, LLC




By:/s/ Jeffrey A. Felton            
Name: Jeffrey A. Felton    
Title: President
PINNACLE ACQUISITIONS, LLC


By:    The Providence Service Corporation, as Sole Member
By:/s/ R. Carter Pate            
Name: R. Carter Pate    
Title: Interim Chief Executive Officer    




[Signature Page to Fifth Amendment to Amended and Restated Credit and Guaranty
Agreement]



--------------------------------------------------------------------------------





ROSS INNOVATIVE EMPLOYMENT SOLUTIONS CORP.
By:/s/ Shawn Brenner            
Name: Shawn Brenner    
Title: President and Chief Executive Officer    


NEW SUBSIDIARIES:    
INGEUS AMERICA, LLC
By:    The Providence Service Corporation, as Sole Member
By:/s/ R. Carter Pate            
Name: R. Carter Pate    
Title: Interim Chief Executive Officer    


PROVIDENCE IT PROCUREMENT, LLC


By:    The Providence Service Corporation, as Sole Member
By:/s/ R. Carter Pate            
Name: R. Carter Pate    
Title: Interim Chief Executive Officer    




[Signature Page to Fifth Amendment to Amended and Restated Credit and Guaranty
Agreement]



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:    
BANK OF AMERICA, N.A.,
as Administrative Agent
By:/s/ Molly J. Oxford                    
Name: Molly J. Oxford    
Title: Vice President    






[Signature Page to Fifth Amendment to Amended and Restated Credit and Guaranty
Agreement]



--------------------------------------------------------------------------------






LENDERS:            
BANK OF AMERICA, N.A.,
as a Lender, Swing Line Lender and L/C Issuer
By:/s/ Heath B. Lipson            
Name: Heath B. Lipson
Title: Senior Vice President






[Signature Page to Fifth Amendment to Amended and Restated Credit and Guaranty
Agreement]



--------------------------------------------------------------------------------






SUNTRUST BANK,
as a Lender
By:/s/ Jared Cohen            
Name:    Jared Cohen
Title:    Vice President






[Signature Page to Fifth Amendment to Amended and Restated Credit and Guaranty
Agreement]



--------------------------------------------------------------------------------






HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
By:/s/ Chris Yang            
Name: Chris Yang
Title: Vice President






[Signature Page to Fifth Amendment to Amended and Restated Credit and Guaranty
Agreement]



--------------------------------------------------------------------------------






BMO HARRIS BANK, N.A.
as a Lender
By:/s/ Brian Harbin            
Name: Brian Harbin
Title: Director


[Signature Page to Fifth Amendment to Amended and Restated Credit and Guaranty
Agreement]



--------------------------------------------------------------------------------






CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender
By:/s/ Maryana Olman                    
Name: Maryana Olman
Title: Duly Authorized Signatory






[Signature Page to Fifth Amendment to Amended and Restated Credit and Guaranty
Agreement]



--------------------------------------------------------------------------------






BOKF, NA D/B/A BANK OF ARIZONA,
as a Lender
By:/s/ Margaret DelBrocco        
Name: Margaret DelBrocco
Title: Senior Vice President






[Signature Page to Fifth Amendment to Amended and Restated Credit and Guaranty
Agreement]



--------------------------------------------------------------------------------






REGIONS BANK,
as a Lender
By:/s/ E. Mark Hardison        
Name: Mark Hardison
Title: Managing Director






[Signature Page to Fifth Amendment to Amended and Restated Credit and Guaranty
Agreement]



--------------------------------------------------------------------------------






NEW LENDER:        
DEUTSCHE BANK AG NEW YORK BRANCH,
as a New Lender
By:/s/ Marguerite Sutton            
Name: Marguerite Sutton
Title: Vice President


By:/s/ Alicia Schug            
Name: Alicia Schug
Title: Vice President








[Signature Page to Fifth Amendment to Amended and Restated Credit and Guaranty
Agreement]



--------------------------------------------------------------------------------






EXITING LENDERS:        
VIST BANK,
as an Exiting Lender
By:/s/ Joseph N. Butto        
Name: Joseph N. Butto
Title: Senior Vice President






[Signature Page to Fifth Amendment to Amended and Restated Credit and Guaranty
Agreement]



--------------------------------------------------------------------------------






BROWN BROTHERS HARRIMAN & CO.,
as an Exiting Lender
By:/s/ Daniel G. Head, Jr.        
Name: Daniel G. Head, Jr.
Title: Senior Vice President






[Signature Page to Fifth Amendment to Amended and Restated Credit and Guaranty
Agreement]



--------------------------------------------------------------------------------






WESTERN ALLIANCE BANK,
as an Exiting Lender
By:/s/ Victor J. Napolitano        
Name: Victor J. Napolitano
Title: Senior Vice President






[Signature Page to Fifth Amendment to Amended and Restated Credit and Guaranty
Agreement]



--------------------------------------------------------------------------------






MUFG UNION BANK, N.A.,
as an Exiting Lender
By:/s/ Teuta Ghilaga            
Name: Teuta Ghilaga
Title: Director


[Signature Page to Fifth Amendment to Amended and Restated Credit and Guaranty
Agreement]



--------------------------------------------------------------------------------






BANK OF THE WEST,
as an Exiting Lender
By:/s/ Kevin Gillette            
Name: Kevin Gillette
Title: Director




[Signature Page to Fifth Amendment to Amended and Restated Credit and Guaranty
Agreement]



--------------------------------------------------------------------------------






Schedule 1
Excluded WD Subsidiaries
Ross Innovative Employment Solutions Corp.
0798576 B.C. LTD.
PSC of Canada Exchange Corp.
WCG International Consultants Ltd.
Aboriginal Jobwave Inc.
Ingeus UK Holdings Limited
Ingeus Europe Limited
Ingeus Investments Limited
Ingeus UK Limited
Invisage Limited
Ingeus Scotland Limited
ITL Training Limited
Zodiac Training Limited
The Reducing Reoffending Partnership Limited
The Derbyrshire Leicestershire Nottinghamshire & Rutland Community
Rehabilitation Company Limited
The Staffordshire and West Midlands Community Rehabilitation Company Limited
Ingeus SAS (France)
Ingeus GmBH
Ingeus Co. Ltd.
Ingeus PTE. LTD
Ingeus AG
Ingeus S.L.
Ingeus LLC
Ingeus Australia Holdings Pty Ltd
Ingeus Australia Investments Pty Ltd
Ingeus Pty Limited
Ingeus Australasia Pty Ltd
Ingeus Australia Pty Ltd
Ingeus Victoria Pty Ltd






1004288082v12

--------------------------------------------------------------------------------






Schedule 2.01


Commitment and Applicable Percentages




Lender


Revolving A
Commitment
Applicable Percentage
of Revolving A Commitment


Revolving B Commitment
Applicable Percentage of Revolving B Commitment
Bank of America, N.A.
$25,325,498.35
18.418854430%
$11,688,390.56
18.701424900%
SunTrust Bank
$25,325,498.35
18.418854430%
$11,688,390.54
18.701424860%
HSBC Bank USA, National Association
$19,335,937.50
14.062500000%
$8,789,062.50
14.062500000%
Deutsche Bank AG New York Branch
$17,888,016.34
13.009466430%
$7,111,983.66
11.379173860%
BMO Harris Bank, N.A.
$15,055,479.09
10.949439340%
$7,513,965.35
12.022344560%
Capital One, National Association
$14,310,413.07
10.407573140%
$5,689,586.93
9.103339088%
BOKF, NA d/b/a Bank of Arizona
$10,407,356.43
7.568986494%
$5,009,310.23
8.014896368%
Regions Bank
$9,851,800.88
7.164946094%
$5,009,310.23
8.014896368%
TOTAL
$137,500,000.00
100.000000000%
$62,500,000.00
100.000000000%





1004288082v12

--------------------------------------------------------------------------------






Schedule 3


Exact Legal Name


Ingeus America, LLC
Providence IT Procurement, LLC




1004288082v12

--------------------------------------------------------------------------------






Schedule 4


Taxpayer Identification Number; Organization Number


Exact Legal Name of Loan Party
Organization ID No.
Federal Taxpayer ID No.
Ingeus America, LLC
5748944
81-1445646
Providence IT Procurement, LLC
5546649
81-2594897







1004288082v12

--------------------------------------------------------------------------------






Schedule 5


Changes in Legal Name or State of Formation;
Mergers, Consolidations and other Changes in Structure


None.




1004288082v12

--------------------------------------------------------------------------------






Schedule 6


IP Rights


None.




1004288082v12

--------------------------------------------------------------------------------






Schedule 7


Commercial Tort Claims


None.






1004288082v12

--------------------------------------------------------------------------------






Schedule 8


Real Property Locations


None.






1004288082v12

--------------------------------------------------------------------------------






Schedule 9


Equity Interests


None.






1004288082v12